United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      March 27, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-60035
                             Summary Calendar


ALIREZA ASSADI; MEHRNOOSH SABETI SANAT,

                             Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                             Respondent.



               Petition for Review of an Order of the
                     Board of Immigration Appeals
                 BIA Nos. A95-607-024 & A95-607-025


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alireza Assadi and his wife, Mehrnoosh Sabeti Sanat, both

citizens of Iran proceeding pro se, petition for review of the

order of the Board of Immigration Appeals (BIA) denying their

requests for withholding of removal and relief under the Convention

Against Torture (CAT).      They argue that the physical mistreatment

Assadi received during his 1986 and 1997 incarcerations in Iran

following    his   engagement     in   anti-government      demonstrations

     *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
constitute past persecution based on his political opinion and

torture sufficient to render them eligible for the requested

relief.      To the extent that the BIA adopted the findings and

opinion of the immigration judge (IJ),1 we review the IJ and BIA’s

decision to determine whether substantial evidence supports the

rulings.2     Under the substantial evidence standard of review, we

may not reverse a factual determination unless we find that the

evidence compels a contrary conclusion.3

      Withholding of removal requires the petitioner to demonstrate

a “clear probability” of persecution if repatriated.4              If Assadi

establishes that he suffered past persecution on account of a

protected ground, it is presumed that his life or freedom would be

threatened in the future.5         Additionally Assadi need not provide

evidence that he would be singled out individually for future

      1
         The BIA dismissed in part and sustained in part, stating: “...we find
that the factual findings of the Immigration Judge are not clearly erroneous,
and, in conjunction with our observations, we adopt and affirm the immigration
Judge’s decision.” Reversing the IJ, the BIA granted petitioner’s request for
voluntary departure.
      2
         Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994); Efe v. Ashcroft, 293 F.3d
899, 906 (5th Cir. 2002); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 353 (5th
Cir. 2002).
      3
         Chun, 40 F.3d at 78; 8 U.S.C. § 1252(b)(4)(B) (stating that “findings
of fact are conclusive unless any reasonable adjudicator would be compelled to
conclude to the contrary...”).
      4
         Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (citing 8 C.F.R.
§ 208.16(b) (noting that an alien must show that “his life or freedom would be
threatened in the proposed country or removal on account of race, religion
nationality, membership in a particular social group, or political opinion”)).
      5
          8 C.F.R. § 208.16(b)(1)(i).

                                        2
persecution if he demonstrates both a pattern or practice of

persecution of a similarly situated class of people in Iran and his

inclusion in that group.6

      The petitioners challenge as unsupported by the evidence the

BIA’s determination that Assadi did not need medical treatment upon

his   release     from   prison   and,       therefore,   that   his   physical

mistreatment while incarcerated did not rise to the level of past

persecution.7      We hold that the BIA could reasonablely draw the

inference from the testimony of both Assadi and Sanat that Assadi

did not seek medical care because he did not need such treatment.

Moreover, the petitioners’ argument that the Iranian government

engages in a pattern or practice of persecution against persons

similarly situated to Assadi is conclusory, devoid of reference to

specific evidence in the record.8

      Assadi lived in Iran for the ten years in between his two

terms of imprisonment, both the consequence of a mass arrest.                 He



      6
          Id. at (b)(2)(ii).
      7
         The IJ credited Assadi’s testimony. He was detained for 45 and 40 days
during which time he was denied counsel, beaten, denied water, struck with an
electric baton, and one of his fingers was broken. He was released from the
second term of imprisonment only after singing a statement in which he agreed not
to participate in any more demonstrations and to pay a $13,000 fine.
      8
          Assadi argues that his Uncle’s death and that of his “mates”
demonstrates a probability of persecution, but he does not establish the cause
of death or any connection between his political views and that of his uncle.
Moreover, petitioners children and Assadi’s parents live in Iran; no evidence
suggests that they have been persecuted.

                                         3
had   no     affiliation         with     the       second        protest,     in   which     he

participated on impulse.                He maintained employment and exercised

his   freedom      to    travel       outside        of    the     country.         The     BIA’s

determination       is     supported       by        substantial         evidence     and    the

petitioners, therefore, have not established that the evidence

compels a conclusion of eligibility for withholding of removal.

      Similarly, the evidence does not compel a conclusion that

Assadi is entitled to relief under the CAT.                             Claims based on CAT

differ      from    those       for     withholding          of    removal      because      the

mistreatment       need     not    involve          one   of     the    five   impermissible

categories and since proof of torture, rather than persecution, is

required.9      In order to obtain relief, a petitioner must show that

it is “more likely than not” that he would be tortured if removed.10

Assuming that the physical abuse he suffered rises to the level of

torture,      Assadi      was     incarcerated            only     as    a   result    of    his

participation in two isolated acts of civil disobedience and

otherwise      lived      without        incident         in      the    ten-year     interim.

Substantial        evidence       supports          the    BIA’s        decision,     and    we,

therefore, are not compelled to find that it is more likely than

not that Assadi would be tortured if removed.

      PETITION FOR REVIEW DENIED.

      9
           Efe, 293 F.3d at 906.
      10
           Ontunez-Tursios, 303 F.3d at 353 (citing 8 C.F.R. § 208.16(c)(2)).

                                                4